  Case 15-34599         Doc 53     Filed 02/14/19 Entered 02/14/19 10:05:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-34599
         DEAIRRA T LAWRENCE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/12/2015.

         2) The plan was confirmed on 01/25/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-34599       Doc 53        Filed 02/14/19 Entered 02/14/19 10:05:31                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,087.50
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $5,087.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,900.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $221.50
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,121.50

Attorney fees paid and disclosed by debtor:                  $100.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Ability Recovery Servi           Unsecured      1,311.00            NA              NA            0.00       0.00
ACUITY FINANCIAL A/S/O KBZ INC   Unsecured      3,372.00       2,393.08        2,393.08           0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE    Unsecured      1,857.00            NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         464.00        400.49          400.49           0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured           0.00           NA              NA            0.00       0.00
ARIZONA EDUCATIONAL              Unsecured           0.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         384.00      1,055.22        1,055.22           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         350.00          350.00           0.00       0.00
Choice Recovery                  Unsecured         203.00           NA              NA            0.00       0.00
COMCAST                          Unsecured         832.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,121.00            NA              NA            0.00       0.00
DISH NETWORK                     Unsecured         738.00           NA              NA            0.00       0.00
ECMC                             Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREIMER BANK               Unsecured         342.00           NA              NA            0.00       0.00
FNAC/CARMAX AUTO FINANCE         Unsecured     13,275.00            NA              NA            0.00       0.00
FNAC/CARMAX AUTO FINANCE         Secured       13,275.00     12,963.66        12,963.66           0.00       0.00
GATEWAY FINANCIAL                Unsecured           0.00      7,411.65        7,411.65           0.00       0.00
IC SYSTEMS                       Unsecured          33.00           NA              NA            0.00       0.00
IL DEPT OF HUMAN SERVICES        Unsecured         939.00      3,005.96        3,005.96           0.00       0.00
IL DEPT OF REVENUE               Unsecured           0.00          0.00            0.00           0.00       0.00
IMAGINE/FBOFD                    Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA       1,128.31        1,128.31        966.00        0.00
INTERNAL REVENUE SERVICE         Unsecured      1,308.00         183.17          183.17           0.00       0.00
LVNV FUNDING                     Unsecured         181.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         173.00        180.61          180.61           0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         270.00        270.00          270.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         200.00        200.00          200.00           0.00       0.00
NATIONWIDE CASSEL                Unsecured      8,977.00       9,866.48        9,866.48           0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,030.00         758.89          758.89           0.00       0.00
PORANIA LLC                      Unsecured            NA         420.00          420.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-34599         Doc 53        Filed 02/14/19 Entered 02/14/19 10:05:31                     Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim           Claim         Claim        Principal       Int.
Name                                  Class    Scheduled        Asserted      Allowed         Paid          Paid
PORANIA LLC                        Unsecured            NA           487.20        487.20           0.00        0.00
QUICKEST CASH ADVANCE.COM          Unsecured            NA           420.00        420.00           0.00        0.00
RJM ACQUISITIONS                   Unsecured         122.00             NA            NA            0.00        0.00
SPRINT NEXTEL                      Unsecured      1,334.00              NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY            Unsecured      5,438.00       40,386.60     40,386.60            0.00        0.00
Strayer University Online Campus   Unsecured      1,553.00              NA            NA            0.00        0.00
TCF BANK                           Unsecured         318.00             NA            NA            0.00        0.00
TRANSWORLD SYSTEMS INC             Unsecured         431.00             NA            NA            0.00        0.00
US CELLULAR                        Unsecured         242.00          193.66        193.66           0.00        0.00
US DEPT OF ED FEDLOAN              Unsecured      6,120.00              NA            NA            0.00        0.00
US DEPT OF EDUCATION/SALLIE MA     Unsecured           0.00             NA            NA            0.00        0.00
VILLAGE OF CHICAGO RIDGE           Unsecured         250.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                   $0.00                $0.00
      Mortgage Arrearage                                       $0.00                   $0.00                $0.00
      Debt Secured by Vehicle                             $12,963.66                   $0.00                $0.00
      All Other Secured                                        $0.00                   $0.00                $0.00
TOTAL SECURED:                                            $12,963.66                   $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                 $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                   $0.00              $0.00                  $0.00
       All Other Priority                                     $1,128.31            $966.00                  $0.00
TOTAL PRIORITY:                                               $1,128.31            $966.00                  $0.00

GENERAL UNSECURED PAYMENTS:                               $67,983.01                   $0.00                $0.00


Disbursements:

        Expenses of Administration                                 $4,121.50
        Disbursements to Creditors                                   $966.00

TOTAL DISBURSEMENTS :                                                                               $5,087.50




UST Form 101-13-FR-S (09/01/2009)
  Case 15-34599         Doc 53      Filed 02/14/19 Entered 02/14/19 10:05:31                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
